Dismissed and Memorandum Opinion filed June 23, 2011.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-11-00005-CV

 
In the Matter of T.D.S., A
Child, Appellant
 

On Appeal from the 314th District
Court
Harris County, Texas
Trial Court Cause No. 2010-06397J

 
MEMORANDUM  OPINION
 
Appellant T.D.S. attempts to appeal the trial court’s
order transferring his determinate sentence probation from juvenile court to
adult district court.  Appellant was adjudicated delinquent on December 1,
2010, for the offense of aggravated sexual assault of a child and was assessed
a determinate sentence of three years’ probation.  Prior to his eighteenth
birthday, which was December 12, 2010, the State sought to have appellant’s
probation transferred to adult district court pursuant to section 54.051(d) of
the Texas Family Code.  The court transferred appellant’s probation to adult
district court on December 9, 2010.  Because an order transferring a juvenile’s
probation to an adult district court is not an appealable order, we dismiss
this appeal for want of jurisdiction.
In a single issue, appellant contends the trial court
erred in entering an order modifying appellant’s disposition and transferring
appellant’s probation to the adult court in the absence of a written motion and
timely notice.  An order transferring a juvenile’s probation to an adult
district court is not an appealable order.  In re J.H., 176 S.W.3d 677,
679 (Tex. App.—Dallas 2005, no pet.) (dismissing appeal for want of
jurisdiction, holding limitation of right to appeal did not violate due process
or equal protection, and stating that “the trial court’s order transferring
determinate sentence probation to an appropriate criminal district court is not
an appealable order”); see also In re B.L.C., No. 08–10–00186–CV, 2010
WL 3784972, at *1 (Tex. App.—El Paso Sept. 29, 2010, no pet.) (dismissing
appeal for want of jurisdiction); In re C.M.W., No. 02–04–00087–CV, 2005
WL 375183, at *1 (Tex. App.—Fort Worth 2005, no pet.) (same).
Section 56.01(c) of the Texas Family Code specifically
lists the orders from which a juvenile may appeal, but an order transferring a juvenile’s
determinate sentence probation to an adult district court is not one of the
orders enumerated in the statute.  Tex. Fam. Code Ann. § 56.01; In re J.H.,
176 S.W.3d at 679.  Thus, the order transferring appellant’s determinate
sentence probation to the adult district court is not an appealable order.  We
therefore dismiss this appeal for want of jurisdiction.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Seymore
and Boyce.